UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4823


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAKOTA BROWN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:10-cr-01203-PMD-1)


Submitted:   February 21, 2012            Decided:   February 29, 2012


Before SHEDD and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Matthew J. Modica, Assistant United States
Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following a jury trial, Dakota Brown was convicted of

possessing a firearm as a convicted felon, in violation of 18

U.S.C. § 922(g)(1) (2006).             The district court sentenced him to

108   months’     imprisonment.            On       appeal,     Brown      argues    that   the

district court improperly limited his cross-examination of a law

enforcement witness and that the Government failed to produce

sufficient evidence to support his conviction.                          We affirm.

               We review the district court’s evidentiary rulings for

abuse of discretion. United States v. Blake, 571 F.3d 331, 350

(4th Cir. 2009).        “A district court abuses its discretion when

it acts arbitrarily or irrationally, . . . relies on erroneous

factual or legal premises, or commits an error of law.”                                 United

States    v.    Delfino,   510       F.3d       468,      470    (4th Cir. 2007).            We

consider       “the   evidence    in       a        light     most    favorable       to    its

proponent,      maximizing     its    probative             value    and    minimizing      its

prejudicial effect.”           United States v. Cole, 631 F.3d 146, 153

(4th Cir. 2011) (internal quotation marks omitted).

               “District courts . . . retain wide latitude . . . to

impose reasonable limits on . . . cross-examination based on

concerns about[] . . . prejudice, confusion of the issues, . . .

or    interrogation     that     is    .    .        .   only    marginally         relevant.”

United States v. Ayala, 601 F.3d 256, 273 (4th Cir.) (internal

quotation marks omitted), cert. denied, 131 S. Ct. 262 (2010).

                                                2
Here, the district court declined to permit Brown’s counsel to

cross-examine the primary Government witness — a law enforcement

officer — regarding a reprimand he had received for conduct that

was wholly unrelated to the charge for which Brown was on trial.

Cross-examination about the reprimand would have been, at best,

only    marginally         relevant       to      an    assessment         of    the      officer’s

credibility.             Coupled with the possibility for confusion and

prejudice, we are not persuaded that the district court abused

its     discretion         in     prohibiting           cross-examination            on     such     a

collateral matter.

              Turning to the sufficiency of the evidence, we review

a district court’s denial of a Fed. R. Crim. P. 29 motion de

novo.        United States v. Penniegraft, 641 F.3d 566, 571 (4th

Cir.), cert. denied, 132 S. Ct. 564 (2011).                                     We must affirm

“[i]f    there      is     substantial         evidence           to   support    the      verdict,

after viewing all of the evidence and the inferences therefrom

in     the   light        most       favorable         to     the      Government.”          United

States v.      Murphy,          35    F.3d     143,         148     (4th Cir. 1994).               “In

assessing the evidence, the jury’s resolution of all evidentiary

conflicts          and     credibility            determinations              must     be        given

deference.”              United      States       v.    Bonner,         648     F.3d      209,     213

(4th Cir. 2011).

              Brown argues that the only evidence he possessed a

firearm      was    the     testimony        of    a        law   enforcement        witness;       he

                                                  3
accurately observes that there was no forensic evidence linking

him to the gun.          However, we have held that the uncorroborated

testimony      of   a   single    witness       may   be     sufficient      evidence   of

guilt.         United    States    v.     Wilson,       115     F.3d    1185,     1189-90

(4th Cir. 1997).          As     the    verdict       here    rests    on    substantial

evidence, we cannot accept Brown’s invitation to disturb it by

substituting the jury’s credibility determinations with our own.

               Based on the foregoing, we affirm the judgment of the

district    court.        We   dispense     with      oral     argument      because    the

facts    and    legal    contentions      are     adequately      presented        in   the

materials      before    the     court    and     argument      would       not   aid   the

decisional process.

                                                                                  AFFIRMED




                                            4